Citation Nr: 1814475	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran's granddaughter is a dependent child for the purposes of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1981 to December 1985.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in August 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. K.J.R., the Veteran's grandchild, was born in January 2004, is currently under the age of 18, is unmarried, and resides with the Veteran. 

2. The Veteran has guardianship of K.J.R., which is essentially the same as adoption under Oregon state law.


CONCLUSION OF LAW

The requirements for recognition of K.J.R. as the Veteran's dependent child for purposes of VA benefits have been met. 38 U.S.C. §§ 101(4) (2012), 1115; 
38 C.F.R. § 3.57 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The definition of the term "child," as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child. In addition, the "child" must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101(4); 38 C.F.R. § 3.57(a). 

Except as otherwise provided, the term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement. The term includes, as of the date of death of a veteran, such child who: (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within 2 years after August 25, 1959, or the veteran's death, whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support. 38 C.F.R. § 3.57(c). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that K.J.R. is the Veteran's dependent child for purposes of VA benefits. K.J.R. was born in January 2004, is currently under the age of 18, is unmarried, and resides with her maternal grandparents who are the Veteran and his wife. As such, she meets that part of the pertinent regulations. The Veteran does not contend, nor does the evidence suggest, that K.J.R. is his biological child or stepchild. Therefore, the sole question is whether K.J.R. qualifies as the Veteran's adopted child. 

In support of his claim, the Veteran submitted a November 2008 order of the Circuit Court of Umatilla County, Oregon (Court). The petition for guardianship states that both parents were informed of the proceeding and that the father was supportive of the guardianship. 

The Veteran also testified at an August 2017 hearing before the Board during which he contended that that he was basically considered a parent of K.J.R. under Oregon law and by those that interacted with K.J.R. and their family. He stated that he is responsible for feeding the child, clothing her, and providing shelter, love, and support. It was also noted that he claimed K.J.R. as a dependent when he filed his income taxes and that she is considered his dependent by the Social Security Administration. 

In reviewing the claim, the Board notes that the Veteran has not presented a final decree of adoption, an unrescinded interlocutory decree of adoption, or an adoption agreement issued by an agency authorized under the law to so act. Nor has he asserted that any such document exists. The Board also observes that there is no explicit provision in the law to allow VA to add a dependent grandchild based on guardianship. However, there is no specific prohibition either. 

Moreover, the Veteran has contended that permanent guardianship is essentially the same as adoption under Oregon state law. Under Oregon state law, guardians have the powers and responsibilities of a parent who has legal custody of a child, with two exceptions on guardians' liabilities. See ORS 125.315.

As noted above, the Veteran has argued that this guardianship is essentially the same as adoption under Oregon law. The Veteran and his wife would adopt K.J.R. but for the legal requirement that K.J.R.'s mother would have to consent and that would cause harm to K.J.R. Therefore, based on the evidence of record, the Board finds that K.J.R. is the dependent child of the Veteran for purposes of VA benefits.


ORDER

Entitlement to recognition of K.J.R. as the Veteran's dependent child for purposes of VA benefits is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


